ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Delta Industries, Inc.                         )      ASBCA No. 61670
                                               )
Under Contract No. SPE4A5-l 8-P-0566           )

APPEARANCE FOR THE APPELLANT:                         Mr. George S. Price
                                                       Secretary

APPEARANCES FOR THE GOVERNMENT:                       Daniel K. Poling, Esq.
                                                       DLA Chief Trial Attorney
                                                      Edward R. Murray, Esq.
                                                       Trial Attorney
                                                       DLA Aviation
                                                       Richmond, VA

                                   ORDER OF DISMISSAL

         The dispute has been settled.· The appeal is dismissed with prejudice.

         Dated: January 24, 2019



                                                   DAYID D' ALESSANDRIS
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals




*   We note that this matter was resolved by the contracting officer on July 31, 2018, yet
        neither party notified the Board of the resolution of the appeal. The parties are
        reminded of their obligation to promptly notify the Board of resolution of matters
        in dispute.
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61670, Appeal of Delta Industries,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D._ GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                              2